EXHIBIT 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, James Juliano, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Ecology Coatings, Inc. on Form 10-Q/A for the quarterly period ended June 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Report on Form 10-Q/A fairly presents in all material respects the financial condition and results of operations of Ecology Coatings, Inc. By: /s/James Juliano James Juliano Chief Executive Officer (Authorized Officer) August 17, 2012 I, Kevin P. Stolz, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that the Quarterly Report of Ecology Coatings, Inc. on Form 10-Q/A for the quarterly period ended June 30, 2012 fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934 and that information contained in such Report on Form 10-Q/A fairly presents in all material respects the financial condition and results of operations of Ecology Coatings, Inc. By: /s/Kevin P. Stolz Kevin P. Stolz Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) August 17, 2012
